NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       APR 29 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SHOUQIN SONG,                                     No. 14-70128

              Petitioner,                          Agency No. A087-864-135

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Shouqin Song, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo due process challenges, Zetino v. Holder,

622 F.3d 1007, 1011-12 (9th Cir. 2010) (internal citation omitted), and review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      We reject Song’s due process contention regarding her medical record. See

Lata v. INS, 204 F.3d 1241, 1046 (9th Cir. 2000) (requiring error and substantial

prejudice to prevail on a due process claim).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Song’s testimony and asylum declaration

regarding when she learned of her employer’s corruption and whether she received

unemployment benefits. See Shrestha, 590 F.3d at 1048 (adverse credibility

determination was reasonable under the “totality of the circumstances”). Song’s

explanations for the inconsistencies do not compel the contrary result. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Further, substantial evidence supports

the agency’s finding that Song’s corroborative evidence does not independently

support her claim for relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir.

                                         2                                   14-70128
2014). In the absence of credible testimony, Song’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Song’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and the record does not otherwise compel

the conclusion that it is more likely than not she would be tortured if returned to

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   14-70128